DETAILED ACTION

This office action is in response to the claims filed 2/25/2019.  Claims 1-6 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “both two ends of the connecting rod are screwed to one end of a fixing bolt cap” must be shown or the feature(s) canceled from the claim(s), as the drawings discloses one end of the connecting rod (1) is screwed to one end of a first fixing bolt cap, and a second end of the connecting rod is screwed to one end of a second fixing bolt cap.  Furthermore, the seal plate provided at both ends of the control chip must be shown or the feature(s) canceled from the claim(s), as the drawings disclose a seal plate (15) disposed at one end of the control chip (12).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because line 1 recites, “this invention disclosures,” which is a phrase that can be implied and is grammatically incorrect.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-6, the phrase, “can be free assembled” in line 1 of the respective claims renders the claim indefinite because it is unclear whether the cosmetic roller may or may not be able to perform the claimed function.
Regarding claim 1, lines 2-3 recite, “both two ends of the connecting rod are screwed to one end of a fixing bolt cap.”  It is unclear whether each end is screwed to a single fixing bolt cap or whether each end is screwed to a corresponding fixing bolt cap.  Line 3 recites, “the other end of the fixing bolt cap”, which lacks sufficient antecedent basis.  Lines 4 recites, “the support” in line 4, which lacks insufficient antecedent basis because line 2 recites “supports” and it is unclear which one of the plurality of supports previously recited is being referred back to.  Lines 7-8 recites “the connecting shaft”, which lacks insufficient antecedent basis because line 4 recites “connecting shafts” and it is unclear which one of the plurality of connecting shafts previously recited is being referred back to.
Claim 4 recites the limitation "the wires" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim, as lines 2-3 recite wires are provided in 
	Claim 6 recites the limitation "the wires" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott (2008/0154161) in view of Hutchison (2017/0087049), Bickford (2013/0048011), Yamazaki et al (7,195,603), and Radl et al (2012/0046579).
Regarding claim 1, Abbott discloses a massage cosmetic roller comprising a connecting rod (12) (handle), a support (distal portion of handle (12) supports rolling ball (14)), and a massage rollers (14) (rolling ball)( para [0022]), wherein connecting shafts (30) (pins) are provided in the support, a vibrating motor (24) (motor with eccentric 
Abbott does not disclose one end of the connecting rod are screwed to one end of a fixing bolt cap, and the other end of the fixing bolt cap is screwed to the support.
However, Hutchison teaches a modular massage device including a connecting rod (2a) (base module) housing a power source and user controls (5) (para [0091]), wherein one end of the connecting rod (2a) is screwed (as shown in fig 6, connection means can be a screw connection) (para [0102]) to one end of a fixing bolt cap (3a) (shaft module) (para [0092]), and the other end of the fixing bolt cap (3a) is screwed to a support (4a) (head module) (para [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Abbott by providing a modular fixing bolt cap configured to be screwed to one end of the connecting rod, and the other end of the fixing bolt cap configured to be screwed to the support as taught by Hutchison in order to provide a modular system to allow a user to provide additional massage mechanisms, such as an additional vibration mechanism (para [0109]) or a heating mechanism (para [0124]).
The now-modified Abbott’s device does not disclose both two ends of the connecting rod are screwed to one end of a fixing bolt cap.
However, Bickford teaches a dual-headed massage roller including a connecting rod (3) (handle), a first end of the connecting rod (3) including a first support (25) (first 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second end of the connecting rod of modified Abbott by providing a second support supporting a second massage roller having a second shape as taught by Bickford in order to provide a second massage roller having a different shape configured to cover different areas of a user’s body (Bickford, para [0019]).  The now-modified Abbott’s device is considered to include both ends of the connecting rod connected to one end of a fixing bolt cap, as modified Abbott discloses a massage roller disposed at both ends of the connecting rod (Bickford, para [0023]), and each connection between the connecting rod and the massage roller includes a fixing bolt cap (Hutchison, para [0092]). 
The now-modified Abbott’s device does not disclose the shaft sleeve is provided with wire connection holes.
However, Yamazaki in fig 1 teaches an ultrasonic beauty treatment device including a head (2) for connecting with a casing (1), wherein the head (2) includes a plug (21) including wire connection holes (holes formed from which contact (22) and key (23a) extend) (col 3, ln 7-15)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the shaft sleeve of modified Abbott by providing wire connection holes as taught by Yamazaki in order to provide 
The now-modified Abbott’s device does not disclose the connecting rod is provided with a charge hole, and a control chip is provided in the connecting rod.
However, Radl teaches a massage device including a power and control module (26), wherein the power and control module (26) includes a switch (30) (on-off and timer switch), a rechargeable battery (30) (para [0054]), a charge hole (62) (port) (para [0070]), and a control chip (114) (microcontroller (114) is provided on a circuit board) (para [0099]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the connecting rod of modified Abbott by providing a charge hole and rechargeable battery as taught by Radl in order to allow the user to recharge the battery (Radl, para [0070]), and to provide a control chip as taught by Radl in order to convert inputs by the user into the desired vibration of the motor to provide the therapeutic benefits of the system (Radl, para [0099])
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott, Hutchison, Bickford, Yamazaki et al, and Radl et al as applied to claim 1 above, and further in view of Lin (2015/0045702).
Regarding claim 2, modified Abbott discloses a massage roller.
Modified Abbott does not disclose a first magnetic element is provided in the fixing bolt cap, a second magnetic element is arranged on both ends of the connecting rod, and the first magnetic element and the second magnetic element are magnetically connected.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Abbott by providing a first magnetic element in the fixing bolt cap, a second magnetic element arranged on both ends of the connecting rod, and the first magnetic element and the second magnetic element are magnetically connected as taught by Lin in order to enable the fixing rod to be fixed to the connecting rod.  The now-modified Abbott’s device is considered to have a second magnetic element is arranged on both ends of the connecting rod, as modified Abbott has a connection to a massage roller at both ends of the connecting rod, and therefore would have a second magnetic element arranged at both ends to engage both fixing bolt caps connected to the massage rollers at both ends of the connecting rod.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott, Hutchison, Bickford, Yamazaki et al, and Radl et al as applied to claim 1 above, and further in view of Kwen (2005/0197602).

Modified Abbott does not disclose the massage rollers are composed of jade.
However, Kwen teaches a massaging device including a massage rollers (30) (rotational ball), wherein the massage rollers (30) are composed of jade (para [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the massage rollers of modified Abbott by composing the massage rollers out of jade as taught by Kwen in order to provide a material radiating a far infrared ray to promote circulation and effectively recover from fatigue (Kwen, para [0054]),
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott, Hutchison, Bickford, Yamazaki et al, and Radl et al as applied to claim 1 above, and further in view of Chen et al (2014/0065570) and Hoelscher (2014/0155788).
Regarding claim 4, modified Abbott disclose in figs 9-10 of Hutchison the supports (4 of Hutchison), the fixing bolt cap (3 of Hutchison), and the connecting rod (2 of Hutchison) are electrically connected and provided with interconnecting pieces (14, 15) (electrical connectors allow power source in the connecting rod (2) to provide power to the fixing bolt cap (3) and support (4)) (Hutchison, para [0117]).
Modified Abbott does not disclose wires are provided in the supports, the fixing bolt cap and the connecting rod.
However, Chen in figs 1-4 teaches a therapeutic vibratory apparatus including a connecting rod (1) (barrel), a fixing bolt cap (4) (front end cap), and a support (5) (holder shell), wherein wires (52, 52a) are provided in the support (5), the fixing bolt cap (4) and the connecting rod (1) (as shown in figs 1-4, first wire (52) extends from connecting rod 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the supports, the fixing bolt cap and the connecting rod by providing wires, as the use of wires to conduct electricity between different massage components is known in the art, and it appears that the modified Abbott’s device would perform equally well to providing an electrical connection between the massage components if wires were used in the supports, the fixing bolt cap and the connecting rod between the interconnecting pieces.  The now-modified Abbott’s device is considered to have the wires provided with interconnecting pieces, as Chen discloses the use of wires to provide an electrical connection (para [0019]), and Hutchison discloses interconnecting pieces used to provide an electrical connection between the modular massage components (para [0117]).
The now-modified Abbott’s device does not disclose the wires in the supports are twisted with each other.
However, Hoelscher teaches a therapeutic ultrasound device including a crystal and a wire connected to the crystal to conduct electricity to the crystal, wherein the wires are twisted with each other (twisted, shielded pair) (para [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the wires in the support of modified Abbott arranging the wires to be twisted with each other to form a twisted, shielded pair, as the use of a twisted, shielded pair of wires is known in the art to provide a lightweight and flexible cable (Hoelscher, para [0039]), and it appears that the .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott, Hutchison, Bickford, Yamazaki et al, and Radl et al as applied to claim 1 above, and further in view of Lee (2018/0256442).
Regarding claim 5, modified Abbott discloses a stall switch.
Modified Abbott does not disclose the stall switch is provided with three gears.
However, Lee teaches a vibratory massage apparatus including a massage roller (100), a vibration motor (202) (para [0032]), and a stall switch (116) (selector switch), wherein the stall switch (116) is provided with three gears (can be energized to a low, medium, or high position) to provide three vibration speeds to the motor (202) (para [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the stall switch with three gears as taught by Lee in order to provide varying intensities of massage based on different vibratory speeds of the motor (Lee, para [0007]).  The now-modified Abbott’s three-speed selector switch is considered to read on the broadest reasonable interpretation of “three gears” because a gear is defined in the Merriam Webster Dictionary as “one of two or more adjustments of a transmission (as of a bicycle or motor vehicle) that determine mechanical advantage, relative speed, and direction of travel”, and each of the three speeds on the stall switch provide an adjustment to the relative speed of the motor.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott, Hutchison, Bickford, Yamazaki et al, and Radl et al as applied to claim 1 above, and further in view of Siddhartha (2004/0193079).
Regarding claim 6, modified Abbott discloses a massage roller.
Modified Abbott does not disclose a seal plate is arranged at the battery in the connecting rod and at both ends of the control chip, the seal plate is provided with through holes through which the wires pass.
However Siddhartha in figs 1-3 teaches a massage assembly including a connecting rod (12) (central housing body) including a battery (connectors (40, 44) designed to engage an individual battery cell) (para [0022]) and a control chip (conventional control circuitry mounted on a circuit board below control panel cover (50)) (para [0023]), wherein seal a plate (36, 38) (end walls) is arranged at the battery (end wall (36) contains connector (40) for engaging battery) in the connecting rod (12) and at both ends of the control chip (as shown in fig 3, end plates (38) are disposed at opposite sides of control panel cover (50), and control chip and circuit board is situated below control panel cover) (para [0023]), the seal plate (36, 38) is provided with through holes through which the wires pass (seal plate (36, 38) contains holes through which pass through leads (74) pass) (para [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the connecting rod of modified Abbott by providing a seal plate is arranged at the battery in the connecting rod and at both ends of the control chip, the seal plate is provided with through holes through which the wires pass as taught by Siddhartha in order to provide a compartment to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Watanabe et al (5,690,608) and Chiou (5,554,102) disclose massage roller devices with vibrational motors disposed within a massage roller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785